Citation Nr: 0328925	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-05 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a timely substantive appeal has been submitted 
regarding the issues of whether new and material evidence had 
been presented to reopen the claims of service connection for 
a psychiatric disability and hypertension, and the issue of 
entitlement to service connection for gouty arthritis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from March 1977 to February 
1980.

This appeal arises from a July 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The RO found that 
the veteran's substantive appeal (VA Form 9), regarding the 
issues of whether new and material evidence had been 
presented to reopen the claims of service connection for a 
psychiatric disability and hypertension, and the issue of 
entitlement to service connection for gouty arthritis, had 
not been timely filed.  The veteran appealed this 
determination.


FINDINGS OF FACT

1.  In a letter issued on December 23, 1999, VA informed the 
veteran that his claims, for whether new and material 
evidence had been presented to reopen service connection for 
a psychiatric disability and hypertension, and the issue of 
entitlement to service connection for gouty arthritis, had 
been denied.  Forms attached to this letter informed the 
veteran of his appellate rights and the time limitations to 
perfect an appeal.

2.  The RO issued a Statement of the Case (SOC) on March 21, 
2001, addressing the issues of whether new and material 
evidence had been presented to reopen the claims of service 
connection for a psychiatric disability and hypertension, and 
the issue of entitlement to service connection for gouty 
arthritis.  The instructions to the VA Form 9 enclosed with 
the SOC specifically informed the veteran of the need to 
submit a timely substantive appeal in order to perfect an 
appeal to the Board.

3.  The veteran filed a timely substantive appeal addressing 
the issues of whether new and material evidence had been 
presented to reopen the claims of service connection for a 
psychiatric disability and hypertension, and the issue of 
entitlement to service connection for gouty arthritis within 
60 days from the issuance of the March 21, 2001 SOC.


CONCLUSION OF LAW

As a timely substantive appeal has been received for the 
issues of whether new and material evidence had been 
presented to reopen the claims of service connection for a 
psychiatric disability and hypertension, and the issue of 
entitlement to service connection for gouty arthritis, the 
Board has jurisdiction to consider these issues.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302(b), 20.303, 20.305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Regarding the merits of the issues of whether new and 
material evidence has been submitted and entitlement to 
service connection, the Board does not address any issue as 
to the substance of the veteran's claim or the adequacy of 
the development of this claim.  The question of whether the 
veteran was notified of what information or evidence would 
help support his claim, or whether appropriate assistance was 
provided, is not for the Board to consider unless an appeal 
is properly before it on the substantive issues.  

The question before the Board at this juncture is only 
whether the veteran has properly placed these issues in 
appellate status.  As will be discussed below, appropriate 
notice has been given to him of the requirements to perfect 
his appeal and of the Board's consideration of these 
preliminary, jurisdictional matters.  No issue of compliance 
with the VCAA is accordingly before the Board regarding the 
current claim.

Regardless of the applicability of the VCAA, the veteran was 
given notice in the SOC issued in March 2002 regarding the 
issue of whether his substantive appeal of May 2001 was 
timely filed.  

This SOC also provided him the laws and regulations governing 
the submission of a substantive appeal and the RO's reasons 
and bases for its denial.  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
veteran.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board's consideration of this issue does not violate the 
veteran's procedural rights in light of the favorable 
decision discussed below.


Submission of a Timely Substantive Appeal

The law provides that "...questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3); see 
VAOPGCPREC 9-99.  The initial question that must be resolved 
is whether the Board has jurisdiction to consider the 
foregoing issues. 

As noted by the United States Court of Appeals for the 
Federal Circuit (CAFC), "it is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see 
also 38 C.F.R. § 20.201 (requirements for notices of 
disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202.  

The notice of disagreement (NOD) and the substantive appeal 
must be filed with the activity/office that entered the 
determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300. 

After an NOD is filed, a SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1).  The SOC is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b). 

A substantive appeal postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  In the event that the postmark is not of record, the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  In calculating this 
5-day period, Saturdays, Sundays and legal holidays will be 
excluded.  38 C.F.R. § 20.305(a).  In computing the time 
limit for filing a written document, the first day of the 
specified period will be excluded and the last day included.  
Where the time limit would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding workday will be included 
in the computation.  38 C.F.R. § 20.305(b).

In a letter issued on December 23, 1999, the RO informed the 
veteran that his claims for whether new and material evidence 
had been presented to reopen the claims of service connection 
for a psychiatric disability and hypertension, and the issue 
of entitlement to service connection for gouty arthritis were 
denied.  This letter was sent to his last reported address as 
noted on the VA Forms 21-4138 (Statement in Support of Claim) 
submitted by the veteran in October 1998 and May 1999.  
Included with this letter was a VA Form 4107 that informed 
him of his appellate rights and the need to submit a timely 
Notice of Disagreement (NOD) and substantive appeal in order 
to perfect his appeal to the Board.  A timely NOD was 
received on April 26, 2000.

The RO issued a SOC regarding the contested issues on March 
21, 2001, again to the veteran's last reported address noted 
on the NOD.  Instructions included with a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) enclosed with the SOC 
informed the veteran that he had 60 days to perfect his 
appeal of the issues by submitting a substantive appeal or VA 
Form 9.  As noted above, a claim must be perfected by the 
filing of a substantive appeal within 60 days after the 
mailing of a SOC (in certain circumstances) or the remainder 
of the one-year period after the mailing of notice of the 
initial determination, whichever is longer.  

The one-year appellate period (following the initial denial 
notice) expired on December 23, 2000, prior to the issuance 
of the SOC; therefore the 60-day period following the 
issuance of the SOC was the longer of the two periods in this 
case.  The veteran had until May 21, 2001 (May 20, 2001 is a 
Sunday) to file a timely substantive appeal and this date 
governed as the appeal period within which the veteran was 
required to perfect his appeal.  The veteran submitted a VA 
Form 9 that was date stamped received by the RO on May 22, 
2001.  This form was signed by the veteran and dated May 22, 
2001.  There is no indication of a postmark on this form.  
Attached to the VA Form 9 was a handwritten letter dated May 
18, 2001.

It appears that the veteran may have hand delivered the VA 
Form 9 to the RO on May 22, 2001, as the date stamp and 
signature date are the same.  However, there is no notation 
on the material received on May 22, 2001 that this was the 
case.  The material attached to the VA Form 9 implies that 
the written contentions of the veteran were prepared and sent 
on May 18, 2001, within the applicable appeal period.  
Regardless, the plain language at 38 C.F.R. § 20.305 appears 
to require that when a postmark is not present on a 
substantive appeal, VA must presume that a postmark date was 
five days prior to the date of receipt of the document by VA.  

As there is no affirmative evidence that the VA Form 9 with 
attachments was hand delivered on May 22, 2001, the Board 
will resolve all doubt in this matter in the veteran's favor 
and presume that the letter was mailed, postmarked five days 
prior to arrival at the RO, on May 17, 2001.  See 38 U.S.C.A. 
§ 5107(b).  

As this presumed postmark date is within the appeal period, 
the Board finds that the veteran's substantive appeal has 
been timely filed regarding the issues of whether new and 
material evidence had been presented to reopen the claims of 
service connection for a psychiatric disability and 
hypertension, and the issue of entitlement to service 
connection for gouty arthritis.

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  

Attached to the VA Form 9 of May 2001 is a handwritten letter 
from the veteran in which he contested the denial of service 
connection for his psychiatric disability, hypertension, and 
gouty arthritis.  He clearly attributed all these problems to 
his military service.  Based on these contentions, the Board 
finds that the substantive appeal received in May 2001 is 
entirely adequate under the requirements of 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 20.202.

As a timely and adequate substantive appeal has been received 
regarding the issues of whether new and material evidence had 
been presented to reopen the claims of service connection for 
a psychiatric disability and hypertension, and the issue of 
entitlement to service connection for gouty arthritis, the 
veteran has perfected his appeal to the Board and the Board 
has jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7105, 7108; 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302(b), 20.303.



ORDER

As the veteran has perfected an appeal to the Board regarding 
the issues of whether new and material evidence had been 
presented to reopen the claims of service connection for a 
psychiatric disability and hypertension, and the issue of 
entitlement to service connection for gouty arthritis, his 
appeal regarding the timeliness of his substantive appeal is 
granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

A review of the claims file reveals, that the veteran has 
continued to submit evidence and contentions regarding the 
issues on appeal since the issuance of a SOC in March 2001.  
In fact, the RO issued a rating decision in June 2002 that 
discussed these issues but has not issued a Supplemental 
Statement of the Case (SSOC) on these matters.  Therefore, 
this case must be remanded so that the RO may issue the 
required SSOC prior to the Board's appellate review of the 
issues on appeal.  38 C.F.R. § 38 U.S.C.A. § 7105(d); 
38 C.F.R. § 19.31 (2003); See also Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In June 2001, the veteran requested a hearing on appeal 
before a Decision Review Officer at the RO.  Such a hearing 
was scheduled for mid-July 2001 and the veteran was informed 
of this date in a letter issued in late June 2001.  However, 
the veteran failed to appear for this hearing.  In a 
statement received in August 2001, the veteran requested this 
hearing be rescheduled.  The RO did not reschedule the 
veteran's hearing nor has it provided for the record any 
reasons and bases for denying the August 2001 request.  On 
remand, the RO should either reschedule the veteran's hearing 
or provide the veteran a reasons and bases for its refusal to 
reschedule such a hearing.  See 38 U.S.C.A. § 7107(b).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  In addition, the VBA AMC must review 
the claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.

4.  The RO should determine whether or 
not to afford another hearing before a 
Decision Review Officer at the RO.  If 
the RO determines not to afford such an 
opportunity, it must provide the veteran 
its reasons and bases for this 
determination.  A written determination 
must also be incorporated into the claims 
file.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of whether new 
and material evidence had been presented 
to reopen the claims of service 
connection for a psychiatric disability 
and hypertension, and the issue of 
entitlement to service connection for 
gouty arthritis.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



